Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 ofTelkonet, Inc. for the registration of 19,351,000 shares of its common stock and to the incorporation by reference therein of our reports dated March31, 2008, with respect to the consolidated financial statements of Telkonet, Inc.and the effectiveness of internal controls over financial reporting of Telkonet, Inc., included in its Annual Report on Form 10-K for the year ended December31, 2007, filed with the Securities and
